Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00608-CR

                                       Juan Jose RAMIREZ,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                         From the 437th District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-8683
                         The Honorable Lori I. Valenzuela, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Pursuant to a plea bargain agreement, appellant Juan Jose Ramirez pled nolo contendere

to the offense of assault with bodily injury of a security officer, a third degree felony. The trial

court, in accordance with the plea agreement, deferred a finding of guilt and placed Ramirez on

community supervision for a period of five years.

           The State filed a Motion to Revoke Community Supervision and a Motion to Supplement

the Motion to Revoke Community Supervision, alleging Ramirez had violated numerous

conditions of his community supervision. At the hearing, Ramirez pled true to the violations.
                                                                                     04-12-00608-CR


The trial court found Ramirez had violated the terms of his community supervision, adjudicated

him guilty, and sentenced him to five years confinement. Ramirez then perfected this appeal.

       Ramirez’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he raises no arguable points of error and concludes this appeal is without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Counsel provided proof Ramirez was given a copy of the brief and motion to withdraw and was

informed of his right to review the record and file his own brief. Ramirez has not filed a brief.

       After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Ramirez’s counsel and affirm

the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

       No substitute counsel will be appointed. Should Ramirez wish to seek further review of

this case in the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days after either the day our judgment is

rendered or the day the last timely motion for rehearing or timely motion for en banc

reconsideration is overruled by this court.      See TEX. R. APP. P. 68.2.        Any petition for

discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See id.

R. 68.3. Any petition for discretionary review must comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                  Marialyn Barnard, Justice

Do Not Publish
                                                -2-